UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7761



MAURICE CEPHAS; CHARLES A. ANDERSON,

                                          Plaintiffs - Appellants,

          and

GARLAND LAWSON; WILLIE S. PETTAWAY; NORMAN
MORRISON; DAVID A. GARDNER; PAUBLO B. PEREZ;
EDWARD NELSON DAVIS, JR.,

                                                       Plaintiffs,

          versus

MICHELLE MITCHELL, Sheriff; JAMES DISMUKE; J.
STUBBLEFIELD,

                                           Defendants - Appellees.



                            No. 95-7862



PAUBLO B. PEREZ,

                                            Plaintiff - Appellant,

          and

MAURICE CEPHAS; CHARLES A. ANDERSON; GARLAND
LAWSON; WILLIE S. PETTAWAY; NORMAN MORRISON;
DAVID A. GARDNER; EDWARD NELSON DAVIS, JR.,

                                                       Plaintiffs,
          versus


MICHELLE MITCHELL, Sheriff; JAMES DISMUKE; J.
STUBBLEFIELD,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-95-564)

Submitted:   April 15, 1996              Decided:   April 25, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.

Maurice Cephas, Charles A. Anderson, Paublo B. Perez, Appellants
Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellants appeals from the district court's order denying

relief on their 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Cephas v. Mitchell and Perez v. Mitchell, No. CA-95-564
(E.D. Va. Oct. 19, 1995). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                3